By the Court, Beardslev, J.
I think it would be entirely witho'ut precedent to grant this motion. The case is the same as it would have been if all the defendants had pleaded as did Dorr senior, the principal debtor. His plea enured to the benefit of his co-defendants, and the judgment rendered upon it, 'while it stands, is an absolute bar to the action to all intents and purposes. The judgment of this court in favor of the defence set up, was rendered in May, 1841, and the plaintiffs then might have amended and taken issue on the facts pleaded. This they chose not to. do, but went to the court of errors where the judgment was affirmed in December, 1844. In the mean time the principal debtor has died, and although I am quite clear that if he were now living, the judgments rendered should be deemed *270final, still, the application is much less entitled to favor, as it is now made against sureties alone, who are always regarded with great indulgence in every thing depending upon the discretion of a court of justice.
The motion must he denied with costs.
Motion denied.